     Case 2:18-cv-02434-MCE-AC Document 42 Filed 04/29/20 Page 1 of 3


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8    Richard W. Osman, Esq., SBN 167993
     Bertrand, Fox, Elliot, Osman & Wenzel
9    2749 Hyde Street
10   San Francisco, CA 94109
     Tel: (415) 353-0999
11   Fax: (415) 353-0990
     Email: rosman@bfesf.com
12

13   Attorneys for Defendants, CITY OF VALLEJO,
     STEVE DARDEN, SPENCER BOTTOMLEY,
14   MARK THOMPSON, and BRETTON WAGONER
15                                UNITED STATES DISTRICT COURT
16               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
17
     CARL EDWARDS, Individually,                  Case No.: 2:18-cv-02434-MCE-AC
18
                    Plaintiff,
19
           vs.
20                                                STIPULATED REQUEST TO EXTEND
     CITY OF VALLEJO, a public entity,            TIME TO DISCLOSE EXPERTS AND
21   VALLEJO CHIEF OF POLICE ANDREW               EXCHANGE EXPERT REPORTS;
     BIDOU, in his individual capacity, VALLEJO   ORDER
22   POLICE OFFICERS SPENCER MUNIZ-
     BOTTOMLEY, MARK THOMPSON,
23
     BRETTON WAGONER, SERGEANT
24
     STEVE DARDEN, and DOES 1 through 10,
     individually, jointly and severally,
25
                    Defendants.
26

27

28



     STIPULATED REQUEST TO EXTEND TIME TO DISCLOSE EXPERTS AND EXCHANGE EXPERT
     REPORTS; ORDER - Case No. 2:18-cv-02434-MCE-AC
     Case 2:18-cv-02434-MCE-AC Document 42 Filed 04/29/20 Page 2 of 3


1    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2            Plaintiff CARL EDWARDS and defendants CITY OF VALLEJO, SPENCER
3    BOTTOMLEY, MARK THOMPSON, BRETTON WAGONER AND STEVE DARDEN,
4
     hereby stipulate as follows:
5
             IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned
6
     matter that the parties respectfully request the Court issue an order continuing the date for
7
     disclosure of expert witnesses and exchange of expert reports from April 17, 2020 to May 8,
8
     2020.
9
             Good cause exists for the requested continuance. On March 19, 2020 Richard W. Osman
10
     associated into this case as lead trial counsel for all defendants. In the same timeframe, the City
11
     and County of San Francisco issued a shelter in place order due to the COVID-19 pandemic.
12
     While preparation of this case is moving forward in the face of the shelter in place order,
13
     communication with clients and retained experts has been made more difficult and necessitates,
14

15   at least in the case of defendants, a short extension of time to complete the necessary expert

16   disclosures. Counsel for the parties met and conferred and agreed to request a short three-week

17   extension of time to complete the expert disclosures.

18           This is the first request to continue the expert discovery deadlines. This extension will not
19   affect any other dates previously set by the Court.
20           IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES COUNSEL
21   OF RECORD.
22

23   Dated: April 10, 2020                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
24                                         /s/ Richard Osman____________________
25                                         Richard W. Osman
                                           Attorney for Defendants, CITY OF VALLEJO, STEVE
26                                         DARDEN, SPENCER BOTTOMLEY, MARK
                                           THOMPSON, and BRETTON WAGONER
27

28


     STIPULATED REQUEST TO EXTEND TIME TO DISCLOSE EXPERTS AND EXCHANGE EXPERT
     REPORTS; ORDER - Case No. 2:18-cv-02434-MCE-AC
                                                      -2-
     Case 2:18-cv-02434-MCE-AC Document 42 Filed 04/29/20 Page 3 of 3


1    Dated: April 10, 202                  HADDAD & SHERWIN, LLP
2
                                           /s/_Michael Haddad___________________
3                                          Michael Haddad
                                           Attorney for Plaintiff, CARL EDWARDS
4

5

6
                             ELECTRONIC CASE FILING ATTESTATION

7           I, Richard W. Osman, hereby attest that I have on file all holograph signatures for any

8    signatures indicated by a conformed signature (“/s/”) within this E-filed document or have been
9    authorized by counsel to show their signature on this document as /s/.
10

11   Dated: April 10, 2020                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
12                                         /s/ Richard Osman____________________
13                                         Richard W. Osman
                                           Attorney for Defendants, CITY OF VALLEJO, STEVE
14                                         DARDEN, SPENCER BOTTOMLEY, MARK
                                           THOMPSON, and BRETTON WAGONER
15

16

17
                                                 ORDER
18

19          The Court having received and considered the stipulations between all named parties in

20   the case, and the Court having found good cause therefor, IT IS HEREBY ORDERED THAT:
21          The date for disclosure of expert witnesses and exchange of expert reports is continued
22   from April 17, 2020 to May 8, 2020.
23          IT IS SO ORDERED.
24   Dated: April 28, 2020
25

26

27

28


     STIPULATED REQUEST TO EXTEND TIME TO DISCLOSE EXPERTS AND EXCHANGE EXPERT
     REPORTS; ORDER - Case No. 2:18-cv-02434-MCE-AC
                                                    -2-
